Mebkick, O. J.,
concurring. I am inclined to think the Justices of the Peace ought to have charged the jury, as required. They exercise judicial functions and also act as jurors. They cannot, therefore, be challenged, and the sentence of the tribunal receives its vitality and force only through thn judicial power vested in the Justices of the Peace. The concurrence of the jurors is a prerequisite to the judgment; but when rendered, the judgment receives its judicial force from the Justices of the Peace themselves. Const., Arts. 61 and 81; Acts 1857, $1 27 and 28, p. 232 ; State v. Isaac, 3 An. 360.
As an appeal is given as in other cases, I think the accused is entitled to have the law relied upon by the State against the accused given in charge to the jury, in order that he may present, by bills of exceptions, such legal questions to the appellate court, as arise during the trial. I know that some inconvenience may result from a want of experience on the part of magistrates ; but a discussion of the questions with the counsel for the accused and District Attorney will enable them to charge the law substantially as it exists. See Act, 1857, sec. 39 ; Acts 1855, p. 37.
I prefer to rest my concurrence upon this ground.